 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    VILAYCHITH KHOUANMANY,                           No. 2:17-cv-01326-TLN-EFB
12                       Plaintiff,
13            v.                                       ORDER
14    UNITED STATES MARSHALS, et al.,
15                       Defendants.
16

17           Plaintiff Vilaychith Khouanmany (“Plaintiff”), a federal prisoner proceeding pro se,

18   brings this civil action with claims premised under Bivens v. Six Unknown Named Agents, 403

19   U.S. 388 (1971). The matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On October 17, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. (ECF No. 106.) On

24   November 4, 2019, Plaintiff filed Objections to the Findings and Recommendations. (ECF No.

25   109.)

26           This Court reviews de novo those portions of the proposed findings of fact to which

27   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

28   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As
                                                       1
 1   to any portion of the proposed findings of fact to which no objection has been made, the Court

 2   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 3   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 4   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 5          Having carefully reviewed the entire file under the applicable legal standards, the Court

 6   finds the Findings and Recommendations to be supported by the record and by the magistrate

 7   judge’s analysis.

 8          Plaintiff’s Objections, like her Motion to Amend, fail to offer new, cognizable theories of

 9   liability or meaningfully clarify her original allegations. Further, as the Findings and

10   Recommendations properly note, the procedural posture of this action — namely, that this action

11   was filed more than two years ago (see ECF No. 1) and is proceeding on Plaintiff’s Second

12   Amended Complaint (ECF No. 72) — demonstrates that Plaintiff has been accorded both

13   sufficient time and opportunity to identify her claims and defendants. The Court agrees that

14   permitting further amendment would be futile and would result in undue delay and undue

15   prejudice to the opposing party. Therefore, Plaintiff’s objections are overruled.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1. The Findings and Recommendations, filed October 17, 2019 (ECF No. 106), are

18   adopted in full; and

19          2. Plaintiff’s Motion to Amend (ECF No. 101) is DENIED.

20          IT IS SO ORDERED.
21   Dated: December 2, 2019

22

23

24                                      Troy L. Nunley
                                        United States District Judge
25

26
27

28
                                                        2
